Title: From George Washington to William West, 28 June 1788
From: Washington, George
To: West, William

 

Revd Sir,
Mount Vernon June 28th 1788

I was favoured with your letter of the 17th Ult. by your Son, in consequence of which I send the enclosed for Mr Welch, the Surviving Partner of the House of Cary and Co. who used to transact, principally, my business in London, and who is the only Mercantile character in England with whom I have had any intercourse for the last 15 years. Formerly I corrisponded with Messrs Hanbury & Co. who also sold Tobaco for me—but Mr Hanbury I think, is dead. and I have not been at all Sollicitous to renew the old or to form new Connexions in that Kingdom. When you spoke to me formerly, on this subject, I had besides Mr Welch, My old Neighbour and friend Colo. Fairfax in vew to have written to, but he is no more.
If the introductory letter to Mr Welch can be, in the smallest degree servicable to the young Gentleman, I shall feel much pleasure from having afforded it, because I think your determination to give him an opportunity of cultivating and improving his genius for painting is wise and because he will carry with him my best wishes for the accomplishment thereof as well as for a safe and pleasant voyage and a happy return to you. With very great esteem and regard I am &c.

Go. Washington

